Citation Nr: 0030003	
Decision Date: 11/16/00    Archive Date: 11/22/00

DOCKET NO.  99-01 891A	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a disability of 
the uterus manifested by pain.

2.  Entitlement to an effective date prior to October 29, 
1996, for service connection for lumbosacral strain.

3. Entitlement to an effective date prior to October 29, 
1996, for service connection for migraine headaches.

4. Entitlement to an effective date prior to October 29, 
1996, for service connection for the residuals of gall 
bladder surgery.

5.  Whether any portion of the veteran's compensation 
benefits may be paid prior to recoupment of her total 
separation pay.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of 
America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from May 1981 to 
February 1992.

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

In April 2000, the veteran had a video conference hearing 
before the undersigned.


FINDINGS OF FACT

1.  A disability of the uterus manifested by pain, 
fibroid uterus, was initially clinically manifested in 
service.

2.  The veteran's claim of entitlement to service 
connection for lumbosacral strain was received by VA on 
October 29, 1996, several years after her discharge from 
service.

3.  The veteran's claim of entitlement to service 
connection for migraine headaches was received by VA on 
October 29, 1996, several years after her discharge from 
service.

4.  The veteran's claim of entitlement to service 
connection for the residuals of gall bladder surgery was 
received by VA on October 29, 1996, several years after 
her discharge from service. 

5.  At the time of her discharge from service, the 
veteran received separation pay in the amount of 
$9224.00.


CONCLUSIONS OF LAW

1.  A status postoperative fibroid uterus was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 and Supp. 
2000); 38 C.F.R. § 3.303 (1999).

2.  The criteria for an effective date prior to October 
29, 1996, for service connection for lumbosacral strain, 
have not been met.  38 U.S.C.A. § 5110(a)-(b)(1) (West 
1991); 38 C.F.R. § 3.400(b)(2)(i) (1999).

3.  The criteria for an effective date prior to October 
29, 1996, for service connection for migraine headaches, 
have not been met.  38 U.S.C.A. § 5110(a)-(b)(1) (West 
1991); 38 C.F.R. § 3.400(b)(2)(i) (1999).

4. The criteria for an effective date prior to October 
29, 1996, for service connection for the residuals of 
gall bladder surgery, have not been met.  38 U.S.C.A. 
§ 5110(a)-(b)(1) (West 1991); 38 C.F.R. § 3.400(b)(2)(i) 
(1999).

5.  The veteran's separation pay must be recouped in full 
prior to the payment of any portion of her VA 
compensation benefits.  10 U.S.C.A. § 1174 (West 1991); 
38 C.F.R. § 3.700 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection connotes many factors, but basically, 
it means that the facts, shown by the evidence, establish 
that a particular disease or injury resulting in 
disability was incurred coincident with active military, 
naval, or air service, or, if preexisting such service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Continuity of symptomatology is 
required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may legitimately be questioned.  When the fact 
of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required 
to support the claim.  38 C.F.R. § 3.303(b).  

The service medical records on file prior to July 2000, 
show that she complained rather frequently of abdominal 
and pelvic pain and vaginal spotting/bleeding.  In June 
1990, during treatment by the obstetrics and gynecology 
service, first degree prolapse of the uterus was noted.  
A pelvic ultrasound performed in July 1990 pursuant to 
noted "persistent left lower quadrant pain," was within 
normal limits.  (In January 1991, the veteran underwent a 
cholecystectomy for right upper quadrant pain.)  In 
November 1991, the corpus uteri was noted to have small 
fibroids on the posterior surface.  The impressions 
included fibroids.  On the medical history, completed in 
conjunction with the veteran's January 1992 service 
separation examination, the examining physician noted 
that the veteran had had prolapse of the uterus since 
1991.

In July 2000, the Board received additional service 
medical records and private medical records from the 
veteran.  She waived her right to have them first 
considered by the RO.  38 C.F.R. § 20.1304 (1999).  They 
show that during service in March 1991 and in 1992, the 
veteran was treated by the obstetrics and gynecology 
service for pain in the left lower quadrant.  In March 
1991, first degree prolapse of the uterus was noted.  In 
November 1992, it was noted the pain was reproduced at 
the bladder.

Medical records from Richland Memorial Hospital, 
Columbia, South Carolina, show that the veteran continued 
to be seen for complaints of left pelvic pain.  In 
November 1992, first degree prolapse of the uterus was 
noted.  In June 1995, she underwent a diagnostic 
laparoscopy to determine the etiology of her chronic 
pelvic pain.  The postoperative diagnoses were chronic 
pelvic pain and fibroid uterus.  

Although the report of a CT scan, performed by a private 
physician in August 1996, indicates that the veteran' s 
uterus appeared to tilted to the left side, it also shows 
a questionable history of a hysterectomy.  In fact, 
records from Walter Reed Army Medical Center show that in 
February 1996, the veteran underwent a transvaginal 
hysterectomy due to a symptomatic fibroid uterus.  (A 
hysterectomy is the "removal of uterus."  Williams v. 
Brown, 8 Vet. App. 133, 134 (1995)).  Just prior to 
surgery it was noted that she had a first degree prolapse 
of the uterus.

The foregoing evidence shows that the veteran's fibroid 
uterus was first manifested in service by complaints of 
abdominal pain, and that such complaints continued until 
diagnostic laparoscopy in 1995, which determined the 
etiology of the chronic pelvic pain as a fibroid uterus, 
and thereafter a hysterectomy in 1996.  In view of the 
foregoing, the evidence supports service connection for 
postoperative residuals of a fibroid uterus.  


II.  Earlier Effective Dates

The effective date of disability compensation for direct 
service connection will be the day following the 
veteran's separation from active service or the date 
entitlement arose, if the claim is received within one 
year after separation from service; otherwise, it will be 
the date of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a)-(b)(1) (West 
1991); 38 C.F.R. § 3.400(b)(2)(i) (1999).  Service 
connection for lumbosacral strain; the residuals of 
gallbladder surgery; and headaches cannot be dated from 
the time of service, as the original claim for service 
connection was not received until several years after the 
veteran's discharge from service.  

The veteran's original claim of entitlement to service 
connection was for disability manifested by abdominal 
pain and was not received by VA until September 11, 1995 
(VA Form 21-526).  During her video conference hearing in 
April 2000, she  maintained that the effective dates of 
service connection should, nevertheless, go back to 
September 1995.  The Board notes, however, that although 
the veteran submitted a compensation claim in September 
1995, it did not identify, formally or informally, any of 
the disabilities for which she now seeks earlier 
effective dates for service connection.  "While the 
Board must interpret the appellant's submissions broadly, 
the Board is not required to conjure up issues which were 
not raised by the appellant."  Brannon v. West, 12 Vet. 
App. 32, 34 - 35 (1998); 38 C.F.R. §§ 3.151, 3.155, 3.303 
(1999).

In June 1996, the RO denied entitlement to service 
connection for disability manifested by abdominal pain.  
The veteran's notice of disagreement (NOD) with that 
decision was received by VA on October 29, 1996.  In that 
NOD, she mentioned for the first time, that she wished to 
file claims of entitlement to service connection for low 
back disability; the residuals of gallbladder surgery; 
and headaches.  Inasmuch as those claims were received 
more than one year after the veteran's discharge from 
service, the effective dates of service connection for 
those disabilities could not precede October 29, 1996.  
Indeed, the law is dispositive of the issue.  
Accordingly, there is no legal merit to the veteran's 
claims of entitlement to an effective date prior to 
October 29, 1996, for service connection for low back 
disability; for the residuals of gallbladder surgery; 
and/or for headaches.  She has not presented claims upon 
which relief can be granted; and, therefore, those claims 
must fail.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994). 

III.  Recoupment

A veteran who has received separation pay by virtue of 
service in the Armed Forces may receive VA compensation 
for disability incurred in or aggravated by service prior 
to the date of receipt of separation pay.  Payment of 
such compensation, however, is subject to recoupment of 
the total amount received as separation pay, less the 
amount of Federal income tax withheld from such pay.  
10 U.S.C.A. § 1174(h)(2); 38 C.F.R. § 3.700(a)(5).  

The veteran's Certificate of Release or Discharge from 
Active Duty (DD Form 214) reflects that she received 
separation pay in the amount of $9224.00.  She does not 
contest the amount of that pay; however, she maintains 
that repayment in full, prior to any receipt of her 
compensation benefits, would cause an extreme financial 
hardship.  Therefore, she requests that she be permitted 
to receive a portion of her compensation and that the 
remaining portion be used toward recoupment of her 
separation pay. 

The veteran's contentions notwithstanding, there is 
simply no authority in the law which would permit the VA 
discretion in the recoupment of the veteran's separation 
pay or to otherwise grant the veteran's request.  As 
noted above, the total amount of separation pay must be 
recouped prior to the payment of compensation benefits.  
Again, the law is dispositive of the issue; and 
therefore, the claim must be denied for lack of legal 
merit.  See Sabonis.



ORDER

Entitlement to service connection for status 
postoperative fibroid uterus is granted.

Entitlement to an effective date prior to October 29, 
1996, for service connection for lumbosacral strain, is 
denied.

Entitlement to an effective date prior to October 29, 
1996, for service connection for migraine headaches, is 
denied.

Entitlement to an effective date prior to October 29, 
1996, for service connection for the residuals of gall 
bladder surgery, is denied.

Entitlement to receive any portion of the veteran's VA 
compensation benefits, prior to recoupment of her total 
military separation pay, is denied.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

